Citation Nr: 1447407	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-14 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a venous disability of the lower extremities, to include varicose veins and/or deep vein thrombosis (DVT), manifested by symptoms including pain and/or cramping of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to July 1966, and from May 1967 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of veterans Affairs (VA) regional office (RO) rating decision of July 2005. 

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in March 2007.  The appeal was remanded by the Board in September 2010.

In addition, this matter was previously remanded by the Board for further development, in October 2012 and again in May 2014.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the agency of original jurisdiction (AOJ) for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  The VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id. 

Upon review of the evidence of record, the June 2013 VA physician determined that it was "less [likely] than not that the Veteran's claimed varicose veins were aggravated by or aggravated beyond its normal and natural aging process by his time spent in the military."  The VA physician also stated that "it was less likely than not that the Veteran's venous condition was aggravated by or aggravated beyond its natural and normal aging process."  However, the Board notes that the language "less likely as not" does not equate to "clear and unmistakable" evidence that a venous disability was not aggravated in service.  Therefore, this case was remanded for clarification in May 2014.

In addition, the Board also found the VA physician's opinion regarding direct service connection was inadequate with respect to the varicose vein diagnosis as the VA physician did not provide any rationale for the opinion and did not discuss the significance of the Veteran's prior history of varicose veins during service.  Thus, on remand the Board requested the June 2013 VA physician provide an addendum to her opinion in which she explains the rationale regarding the etiological relationship between the Veteran's current varicose veins and active service.

Therefore, in the May 2014 remand the Board instructed the following:

Request an addendum opinion from the same VA physician who provided the June 2013 medical opinion.  The VA physician should clarify the following: 

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the varicose veins disability did not increase in severity during the second period of service? 

b. Is it clear and unmistakable that during the second period of service any increase in the severity of varicose veins was due to the natural progress of the disease?

The Board notes the standard of "less likely as not," is not the correct legal standard.  Rather, 38 C.F.R. § 3.360(b) provides, "Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service."  38 C.F.R. § 3.306(b) (2013); VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116 (2003).

c. Did DVT or other venous condition of the lower extremities (other than varicose veins) at least as likely as not (i.e., 50 percent or greater probability) have its onset during active duty, or was such otherwise due to service?

d. Is it at least as likely as not (i.e., 50 percent or greater probability) that DVT or other venous condition of the lower extremities (other than varicose veins) was due to [sic] aggravated by varicose veins?

If the June 2013 VA physician is unavailable to provide an addendum, another appropriate VA specialist should be asked to provide opinions to the questions above.  If the new specialist determines that an examination is required a new comprehensive examination must be conducted.  The new examiner must also review and comment upon the June 2013 VA physician's findings.

The claims files must be made available to, and reviewed by, the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The Veteran's complaints and lay history should be considered and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

As such, in July 2014, an addendum opinion was obtained.  The VA examiner who provided the July 2014 addendum (other than the June 2013 VA physician) stated that a review of the service treatment records from 1977 to 1986 does not indicate any severity of the Veteran's varicose veins, therefore, "neither aggravation nor the lack of aggravation is demonstrated 'clearly and unmistakably.'"  Furthermore, the VA examiner stated "[a]s no mention of severity of varicose veins was documented during the second period of service, the presence of change or the cause of any change that may have occurred cannot be determined without resorting to speculation.

However, service treatment records show that in October 1975, the Veteran complained of varicose veins in both lower legs, "now aggravated by prolonged activity."  On examination, he had significant varicosities in the medial aspect of the lower legs.  He was referred for a consultation, with a history of his varicosities having become more significant and painful with increased activity.  On the consultation, the Veteran was noted to have superficial varicosities, bilateral, mostly positional.  On the November 1982 examination, the Veteran reported a history of cramps in the legs.  Varicose veins of the lower extremities were noted when the Veteran was being evaluated for a skin condition in November 1985.  He reported varicose veins on the May 1986 separation examination, although no specific findings were noted.

Given the fact that the July 2014 VA examiner's opinion is in contrast to the evidence of in-service complaints of symptoms regarding his varicose veins, the Board finds this examination is inadequate.  Significantly, the Board notes that there is no indication from the addendum report that the claims file was available to, and reviewed by, the VA examiner as requested by the remand instruction.  Furthermore, the Board requested the Veteran's complaints and lay history be considered and addressed.  This was not accomplished.  

Therefore, the Board finds the addendum opinion is inadequate and a new examination regarding the Veteran's venous disability of the lower extremities, to include varicose veins and/or DVT, manifested by symptoms including pain and/or cramping of the lower extremities, is warranted.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner in order to clarify any diagnosis and etiology of the claimed venous disability of the lower extremities, to include varicose veins and/or DVT, manifested by symptoms including pain and/or cramping of the lower extremities.  The VA examiner should clarify the following: 

a. Is it clear and unmistakable (i.e., obvious, manifest, or undebatable) that the varicose veins disability was not aggravated (i.e., did not increase in severity beyond the natural progress of the disorder) during the second period of service from May 1967 to August 1986? 

The Board notes the standard of "less likely as not," is not the correct legal standard for use in this aspect of this case.  Rather, 38 C.F.R. § 3.304(b) provides that to rebut the presumption of soundness, there must be clear and unmistakable (obvious or manifest) evidence demonstrating both that an injury or disease existed prior to examination, acceptance and enrollment into service and was not aggravated by such service.  38 C.F.R. § 3.304(b) (2013); VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116 (2003).

b. Did DVT or other venous condition of the lower extremities (other than varicose veins) at least as likely as not (i.e., 50 percent or greater probability) have its onset during active duty, or was such otherwise due to service?

c. Is it at least as likely as not (i.e., 50 percent or greater probability) that DVT or other venous condition of the lower extremities (other than varicose veins) was due to or aggravated (increased in severity beyond the natural progress of the disorder) by varicose veins?

The claims files must be made available to, and reviewed by, the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished and conclusions should be set forth in a legible report.

The Veteran's complaints and lay history should be considered and addressed.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be undertaken.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, an adequate opportunity to respond must be provided, and the appeal must thereafter be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

